NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GUANERFE ORDONEZ,                                No.   19-71133

                Petitioner,                      Agency No. A070-080-715

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Guanerfe Ordonez, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597

F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the petition for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review.

      The BIA did not abuse its discretion in denying Ordonez’s untimely and

number-barred motion to reopen where Ordonez failed to demonstrate a material

change in country conditions in Guatemala to qualify for an exception to the time

and number limitations for filing a motion to reopen. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 990-91 (BIA did not abuse its discretion

where evidence of general country conditions was not material to petitioner’s

claim).

      We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court

has jurisdiction to review Board decisions denying sua sponte reopening for the

limited purpose of reviewing the reasoning behind the decisions for legal or

constitutional error.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                     19-71133